DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after July 8, 2020, in which claims 1-17 were presented for examination, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Regarding claim 10, the limitation “garment of claim 10” in line: 1 renders this claim indefinite because it depends from itself. Examiner assumes claim 10 should depend from claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the limitation “garment of claim 10” in line: 1 renders this claim indefinite because it depends from a claim that was not introduced before the current one. Examiner assumes claim 9 should depend from claim 1.

Regarding claim 17, the term “may be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Claim 11 is rejected because it depends directly or indirectly on rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al. (US Patent 8,904,564) in view of A. Van Raalte (US Patent 1,374,257).
Regarding claim 1, Laycock et al. “Laycock” discloses a garment (100, Fig. 1), comprising: 
a pair of sleeves (104 and 106); 
at least one glove member (118) non-releasably attached to each of the pair of sleeves (104 and 106) at a cuff portion (see Fig. below, examiner notes the “glove member” is “non-releasably attached to each of the pair of sleeves” through elements 110 and 120, Col. 4, Lines: 46-47) thereof; and 
at least one cooperating glove member retainer (combination of 110 and 120) carried by each one of the pair of sleeves (104 and 106) and adapted for releasably securing a second portion of each of the at least one glove members (see Fig. below) to a respective one of the pair of sleeves (104 and 106, “adapted for…sleeves” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 

    PNG
    media_image1.png
    508
    745
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated
Laycock does not disclose a selectively sealable slit.
Raalte teaches yet another glove, wherein Raalte teaches a glove member (1, Fig. 1) further includes a selectively sealable slit (3) adapted for insertion of a user's hand there through (Col. 2, Lines: 47-51, “adapted for…there through” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove disclosed by Laycock, by incorporating a selectively sealable slit as taught by Raalte, in order to allow different sized hands to fit within the glove.

Regarding claim 2, Laycock in view of Raalte disclose the second portion (see Fig. above of Laycock) comprises a glove body (see Fig. above) configured for covering at least a portion of a user's hand (“configured for…hand” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 

Regarding claim 3, Laycock in view of Raalte disclose the cuff portion (see Fig. above of Laycock) is dimensioned to allow the glove body (see Fig. above) to reach the user's hand for wearing (“dimensioned to…wearing” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Regarding claim 4, Laycock in view of Raalte disclose the glove body (see Fig.
above of Laycock) is configured as a fingerless glove (Col. 4, Lines: 23-26).

Regarding claim 5, Laycock in view of Raalte disclose the glove body (see Fig. above of Laycock) is configured as a full- fingered glove (Fig. 1, examiner notes the glove shown in Fig. 1 is a full-fingered glove).  


Regarding claim 6, Laycock in view of Raalte disclose the glove body (see Fig. above of Laycock) is configured as a mitten (Col. 4, Lines: 23-26).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al. in view of A. Van Raalte, further in view of Kishino (US Patent 7,191,472), hereinafter Kishino.
Regarding claim 7, Laycock in view of Raalte disclose the invention substantially as claimed above.
They do not disclose a plurality of glove members each configured and dimensioned to allow placing two or more of the plurality of glove members concurrently on a user's hand. 
	However, Kishino teaches yet another glove, wherein Kishino teaches a plurality of glove members (1 and 3, Fig. 2) each configured and dimensioned to allow placing two or more of the plurality of glove members concurrently on a user's hand (Col. 6, Lines: 27-30, “configured and…hand” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment as disclosed by Laycock in view of Raalte, by including a plurality of gloves placing two or more of the members concurrently on a user’s hand as taught by Kishino, in order to provide additional warmth to a user’s hand.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishino and Lewis, Jr. et al. (US Patent 5,073,988). 
Regarding claim 13, Kishino (as in Fig. 4-6) discloses a garment (7, Fig. 4), comprising: a garment body (see Fig. below); a pair of sleeves (70) each attached to a portion of the garment body (see Fig. below); 
a plurality of glove members (9, Fig. 4 and 6, examiner notes the “plurality of glove members” are represented in the dotted lines shown in Fig. 4) each including a glove cuff (10).

    PNG
    media_image2.png
    340
    1013
    media_image2.png
    Greyscale

Fig. 4-Examiner Annotated

Kishino does not disclose a plurality of glove members each including a glove cuff non-releasably attached to each of the pair of sleeves.
However, Kishino (as in Fig. 1-3) teaches yet another glove embodiment, wherein Kishino teaches a plurality of glove members (1 and 3) each including a glove cuff (see Fig. below) non-releasably attached to each of the pair of sleeves (see Fig. below, examiner notes the “plurality of glove members” are “non-releasably attached to each of the pair of sleeves” through elements 6 and 4A) and a glove body (see Fig. below) configured for covering at least a portion of a user's hand (“configured for…hand” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); and 
a plurality of glove member retainers (6 and 4) carried by each of the pair of sleeves (see Fig. below), adapted for releasably attaching the plurality of glove members (1 and 3) to each of the pair of sleeves (see Fig. below, “adapted for…sleeves” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image3.png
    606
    654
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment as disclosed by Kishino (as shown in Fig. 4-6), by including a plurality of glove members each including a glove cuff non-releasably attached to each of the pair of sleeves as taught by Kishino (as shown in Fig. 1-3), in order to provide additional warmth to a user’s hand.
	They do not disclose a selectively sealable slit.
However, Lewis, Jr. et al. “Lewis” teaches yet another garment, wherein Lewis teaches a glove member (24, Fig. 1-4) further includes a selectively sealable slit (46) adapted for insertion of a user's hand therethrough (“adapted for…there through” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove disclosed by Kishino (the embodiment shown in Fig. 4-6) in view of Kishino (the embodiment shown in Fig. 1-3), by incorporating a selectively sealable slit as taught by Lewis, in order to allow different sized hands to fit within the glove.

Regarding claim 14, Kishino in view of Lewis disclose the selectively sealable slit (46, Fig. 4 of Lewis) includes one or more fasteners selected from the group consisting of a zipper (48), a hook-and-loop material panel (combination of 54 and 56), and combinations.  

Regarding claim 15, Kishino in view of Lewis disclose the plurality of glove member retainers (4 and 6, Fig. 2 of Kishino) are selected from the group of member retainers consisting of a closeable pouch or pocket (4), a strap (6) and combinations.

Regarding claim 16, Kishino in view of Lewis disclose the plurality of glove members (1 and 3, Fig. 2 of Kishino) variously include the glove body (see Fig. above) configured from the group of glove bodies consisting of a full-fingered glove (Col. 9, Line: 6), a mitten (Col. 9, Line: 10).

Regarding claim 17, Kishino in view of Lewis disclose the plurality of glove members (1 and 3, Fig. 2 of Kishino) are configured and dimensioned whereby two or (Col. 6, Lines: 27-30, “configured and…hand” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishino.
Regarding claim 8, Kishino discloses a garment (see Fig. below) comprising: a pair of sleeves (see Fig. below, examiner notes although one sleeve is shown, one of ordinary skill in the art would recognize that since gloves are always in pairs, one of the pairs, shown in Fig. 2, would have the same structure as its other pair, not shown); Response filed October 24, 2019 
a plurality of glove members (3 and 1, Fig. 2) non-releasably attached at a cuff portion (see Fig. below) thereof to each of the pair of sleeves (see Fig. below, examiner notes the “plurality of glove members” are “non-releasably attached to each of the pair of sleeves” through elements 6 and 4); and 
(4 and 6) adapted for releasably attaching a second portion of each of the plurality of glove members (see Fig. below) to a one of the pair of sleeves (see Fig. below, Col. 7, Lines: Col. 9, Lines: 28-30 and 53-55).

    PNG
    media_image4.png
    606
    654
    media_image4.png
    Greyscale

Fig. 2-Examiner Annotated

Regarding claim 9, Kishino discloses the plurality of glove member retainers (4 and 6, Fig. 2) are selected from the group of glove member retainers consisting of a closeable pouch or pocket (4), a strap (6) and combinations.

Regarding claim 10, Kishino discloses the second portion (see Fig. above) comprises a glove body (see Fig. above) configured for covering at least a portion of a user's hand. 
 
Regarding claim 11, Kishino discloses each glove body (see Fig. above) is adapted for releasable attachment to a one of the plurality of glove member retainers (4 and 6, Col. 9, Lines: 28-30 and 53-55).

Regarding claim 12, Kishino discloses the cuff portion (see Fig. above) and glove body (see Fig. above) are stowed by folding or rolling and attaching to the one of the plurality of glove member retainers (4 and 6, “by folding…retainers” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732      


/KHALED ANNIS/Primary Examiner, Art Unit 3732